Title: Thomas Jefferson to Benjamin Smith Barton, 22 October 1810
From: Jefferson, Thomas
To: Barton, Benjamin Smith


          
            Dear Sir
            Monticello Oct. 22. 10
          
          I recieved last night yours of the 16th.  Persoon, being over at mr Randolph’s farm he will return it to me this evening: if not in time to go by this post, the 1st vol. shall go by the next, & the 2d by the one after, not to embarras too much a single mail. I would wish you not to consider yourself bound to return it at any particular period of time, and not prematurely for the compleating your work. botany here is but an object of amusement, a great one indeed and in which all our family mingles more or less. mr Randolph is our leader, and a good one. my mind has been so long ingrossed by other objects, that those I loved most have escaped from it, and none more than botany, whose lodgement is made peculiarly in the memory. the decay of that faculty with our physical decline is unfriendly to the recovery of all lost ideas. I thank you for the assurances respecting Govr Lewis’s manuscripts. they will be thankfully recieved by his family. with respect to his just reputation, I know it will be safe in your hands, and the succesful atchievement of his great and bold enterprize, is gratefully felt by the world, and with dispositions to embalm his memory. accept the assurances of my great esteem and respect.
          
            Th:
            Jefferson
        